Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20   PageID.395   Page 1 of 22




               IN THE UNITED
               IN THE UNITED STATES
                             STATES DISTRICT COURT
                                    DISTRICT COURT
              FOR  THE EASTERN
              FOR THE  EASTERN DISTRICT OF MICHIGAN
                               DISTRICT OF MICHIGAN
                        SOUTHERN
                        SOUTHERN DIVISION
                                  DIVISION

 VITOR DOCAJ,
 VITOR DOCAJ,                            Case No.
                                         Case No. 2:20-cv-10014-NGE-DRG
                                                  2:20-cv-10014-NGE-DRG
                                         Hon. Nancy
                                         Hon.        G. Edmunds
                                              Nancy G.  Edmunds
        Plaintiff/Counter-Defendant,
        Plaintiff/Counter-Defendant,     Mag. David
                                         Mag. David R.  Grand
                                                     R. Grand

 vv..


 ATLANTIC SPECIALTY INSURANCE
 ATLANTIC SPECIALTY INSURANCE
 COMPANY and
 COMPANY  and ONEBEACON
              ONEBEACON
 AMERICA INSURANCE COMPANY,
 AMERICA INSURANCE   COMPANY,

      Defendants/Counter-Plaintiffs.
      Defendants/Counter-Plaintiffs.
 _________________________________________________________________/
                                                                  /

         DEFENDANT/COUNTER-PLAINTIFF
         DEFENDANT/COUNTER-PLAINTIFF ATLANTIC
                                       ATLANTIC SPECIALTY
                                                SPECIALTY
               INSURANCE
               INSURANCE COMPANY
                          COMPANY 'S’S RESPONSE TO
                                       RESPONSE TO
           PLAINTIFF/COUNTER-DEFENDANT    VITOR DOCAJ’S
           PLAINTIFF/COUNTER-DEFENDANT VITOR    DOCAJ'S
                MOTION TO
                MOTION  TO DISMISS
                           DISMISS COUNTERCLAIM
                                   COUNTERCLAIM

        Defendant/Counter-Plaintiff Atlantic
        Defendant/Counter-Plaintiff          Specialty Insurance
                                    Atlantic Specialty           Company,
                                                       Insurance Company,

 by its
 by     attorneys, Collins
    its attorneys, Collins Einhorn
                           Einhorn Farrell
                                   Farrell PC, responds to
                                           PC, responds to Plaintiff/Counter-
                                                           Plaintiff/Counter-

 Defendant Vitor
 Defendant Vitor Docaj's
                 Docaj’s motion to dismiss
                         motion to         Atlantic Specialty's
                                   dismiss Atlantic Specialty’s counterclaim
                                                                counterclaim

 pursuant
 pursuant to
          to Fed.
             Fed. R.
                  R. Civ.
                     Civ. P. 12(b)(6) and
                          P. 12(b)(6) and requests
                                          requests that
                                                   that this Court deny
                                                        this Court deny

 Plaintiff’s
 Plaintiff's motion based on
             motion based on the facts, authority
                             the facts, authority and
                                                  and argument
                                                      argument stated
                                                               stated in
                                                                      in the
                                                                         the

 accompanying brief.
 accompanying brief.
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20   PageID.396   Page 2 of 22



                                   COLLINS EINHORN
                                   COLLINS EINHORN FARRELL PC
                                                   FARRELL PC

                              BY: s/
                              BY: s/ Nicole
                                     Nicole E.
                                            E. Wilinski
                                               Wilinski
                                  Nicole
                                  Nicole E.  Wilinski (P61904)
                                          E. Wilinski (P61904)
                                  Attorneys for
                                  Attorneys  for Defendants
                                                 Defendants
                                  4000 Town
                                  4000  Town Center,
                                               Center, 9th
                                                        9th Floor
                                                            Floor
                                  Southfield, MI
                                  Southfield,  MI 48075
                                                   48075
                                  (248) 355-4141
                                  (248) 355-4141
                                  nicole.wilinski@ceflawyers.com
                                  nicole.wilinski@ceflawyers.com
 Dated: March
 Dated:       3, 2020
        March 3, 2020
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20   PageID.397   Page 3 of 22



              IN THE UNITED
              IN THE UNITED STATES
                            STATES DISTRICT COURT
                                   DISTRICT COURT
             FOR  THE EASTERN
             FOR THE  EASTERN DISTRICT OF MICHIGAN
                              DISTRICT OF MICHIGAN
                       SOUTHERN
                       SOUTHERN DIVISION
                                 DIVISION

VITOR DOCAJ,
VITOR DOCAJ,                            Case No.
                                        Case No. 2:20-cv-10014-NGE-DRG
                                                 2:20-cv-10014-NGE-DRG
                                        Hon. Nancy
                                        Hon. Nancy G.
                                                    G. Edmunds
                                                       Edmunds
       Plaintiff/Counter-Defendant,
       Plaintiff/Counter-Defendant,     Mag. David
                                        Mag. David R.
                                                    R. Grand
                                                       Grand

vv..


ATLANTIC SPECIALTY
ATLANTIC SPECIALTY INSURANCE
                   INSURANCE
COMPANY and
COMPANY  and ONEBEACON
             ONEBEACON
AMERICA INSURANCE
AMERICA INSURANCE COMPANY,
                    COMPANY,

     Defendants/Counter-Plaintiffs.
     Defendants/ Counter-Plaintiffs.
_________________________________________________________________/
                                                                 /

        DEFENDANT/COUNTER-PLAINTIFF
        DEFENDANT/COUNTER-PLAINTIFF ATLANTIC
                                       ATLANTIC SPECIALTY
                                                 SPECIALTY
          INSURANCE  COMPANY 'S
          INSURANCE COMPANY   ’S BRIEF
                                 BRIEF IN
                                       IN OPPOSITION TO
                                          OPPOSITION TO
          PLAINTIFF/COUNTER-DEFENDANT     VITOR DOCAJ’S
          PLAINTIFF/COUNTER-DEFENDANT VITOR     DOCAJ'S
               MOTION TO
               MOTION  TO DISMISS  COUNTERCLAIM
                          DISMISS COUNTERCLAIM
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.398   Page 4 of 22



                   Concise Statement
                   Concise Statement of the Issues
                                     of the Issues Presented
                                                   Presented


     1.
     1.    Does the
           Does   the Rooker-Feldman
                      Rooker-Feldman doctrine
                                        doctrine apply
                                                 apply toto preclude   Atlantic
                                                             preclude Atlantic
           Specialty’s counterclaim
           Specialty's  counterclaim when
                                       when Atlantic
                                             Atlantic Specialty
                                                      Specialty wasn't
                                                                 wasn’t aa party
                                                                           party
           to the
           to the prior state court
                  prior state court action
                                    action and
                                           and where
                                               where the  state court
                                                      the state court order
                                                                      order did
                                                                             did
           not address
           not  address the    availability or
                          the availability  or scope
                                               scope of   coverage under
                                                      of coverage   under thethe
           Atlantic Specialty
           Atlantic Specialty Policy?
                               Policy?



      2.
      2.   Given that
           Given  that Atlantic Specialty was
                       Atlantic Specialty  was not
                                                 not aa party
                                                        party to
                                                              to the
                                                                  the prior  state
                                                                       prior state
           court action
           court action and
                        and the  availability or
                             the availability or scope
                                                  scope of  coverage under
                                                         of coverage           the
                                                                       under the
           Atlantic Specialty
           Atlantic Specialty Policy was not
                              Policy was   not litigated
                                               litigated in
                                                          in that  action, do
                                                             that action,  do the
                                                                               the
           doctrines
           doctrines of  res judicata
                      of res  judicata or   collateral estoppel
                                        or collateral    estoppel bar
                                                                    bar Atlantic
                                                                         Atlantic
           Specialty’s counterclaim?
           Specialty's counterclaim?




                                       i
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20       PageID.399   Page 5 of 22



                    Controlling or
                    Controlling or most appropriate authority
                                   most appropriate authority

      Fed.
      Fed. R.
           R. Civ.
              Civ. P. 12(b)(6)
                   P. 12(b)(6)

      The Rooker-Feldman
      The Rooker-Feldman doctrine
                         doctrine does
                                  does not
                                       not preclude
                                           preclude Atlantic Specialty’s
                                                    Atlantic Specialty's
      counterclaim.
      counterclaim.

            United
            United States v. Owens,
                   States v.        54 F.3d
                             Owens, 54 F.3d 271,
                                            271, 274
                                                 274 (6th Cir. 1995)
                                                     (6th Cir. 1995)

            Gary B. v.
            Gary B. v. Snyder, 329 F.
                       Snyder, 329 F. Supp.
                                      Supp. 3d
                                            3d 344,
                                               344, 358
                                                    358 (E.D.
                                                        (E.D. Mich. 2018)
                                                              Mich. 2018)

             Exxon Mobil Corp.
             Exxon Mobil       v. Saudi
                         Corp. v. Saudi Basic Indus. Corp.,
                                        Basic Indus.        544 U.S.
                                                     Corp., 544      280, 292,125
                                                                U.S. 280, 292, 125
      S.Ct. 1517,
      S.Ct. 1517, 161
                  161 L.Ed.2d  454 (2005)
                      L.Ed.2d 454  (2005)

           Allstate Ins.
           Allstate Ins. Co. v. Tricare
                         Co. v.         Mgmt. Activity,
                                Tricare Mgmt. Activity, 662
                                                        662 F.
                                                            F. Supp.
                                                               Supp. 2d
                                                                     2d 883
                                                                        883
      (W.D. Mich. 2009)
      (W.D. Mich.  2009)

      Atlantic Specialty’s
      Atlantic              counterclaim is
                Specialty's counterclaim is not
                                            not barred
                                                barred by res judicata
                                                       by res judicata or
                                                                       or
      collateral estoppel.
      collateral estoppel.

           State
           State Farm Mut. Auto.
                 Farm Mut.   Auto. Ins.
                                   Ins. Co. v. Hawkins,
                                        Co. v. Hawkins, No.
                                                         No. 08-CV-10367-DT,
                                                             08-CV-10367-DT,
      2008 WL
      2008 WL 4104504,
               4104504, at
                        at *5
                           *5 (E.D.
                              (E.D. Mich. Sept. 2,
                                    Mich. Sept. 2, 2008)
                                                   2008)

           Farm  Bureau Mut.
           Farm Bureau  Mut. Ins.
                             Ins. Co.  v. Progressive
                                   Co. v. Progressive Michigan
                                                      Michigan Ins.
                                                                Ins. Co.,
                                                                     Co., No.
                                                                          No.
      293095, 2010
      293095, 2010 WL
                   WL 5019472,
                      5019472, at
                               at *1
                                  *1 (Mich. Ct. App.
                                     (Mich. Ct. App. Dec.
                                                      Dec. 9,
                                                           9, 2010)
                                                              2010)

            AuSable River
            AuSable  River Trading
                           Trading Post,
                                   Post, LLC v. Dovetail
                                         LLC v. Dovetail Sols., Inc., 874
                                                         Sols., Inc., 874 F.3d 271,
                                                                          F.3d 271,
      274 (6th
      274      Cir. 2017)
          (6th Cir. 2017)




                                        ii
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.400    Page 6 of 22



I.
I.    Introduction
      Introduction

      This case
      This case is
                is about
                   about insurance
                         insurance coverage,
                                   coverage, which
                                             which is
                                                   is aa matter of contract.
                                                         matter of contract.

Docaj brought
Docaj brought this action seeking
              this action seeking to
                                  to recover
                                     recover benefits
                                             benefits under an occupational
                                                      under an occupational

accident policy
accident policy issued by Atlantic
                issued by Atlantic Specialty.
                                   Specialty. Atlantic
                                              Atlantic Specialty
                                                       Specialty filed
                                                                 filed aa

compulsory counterclaim
compulsory counterclaim for
                        for declaratory relief as
                            declaratory relief as to
                                                  to the availability and
                                                     the availability and

scope of
scope    coverage provided
      of coverage          by that
                  provided by that policy. Docaj now
                                   policy. Docaj now moves
                                                     moves to
                                                           to dismiss that
                                                              dismiss that

counterclaim under
counterclaim       abstention and
             under abstention and res
                                  res judicata
                                      judicata doctrines.
                                               doctrines. But,
                                                          But, those
                                                               those

doctrines
doctrines don’t apply because
          don't apply because Atlantic
                              Atlantic Specialty
                                       Specialty was
                                                 was not
                                                     not aa party
                                                            party to
                                                                  to the
                                                                     the prior
                                                                         prior

state court
state court action
            action filed
                   filed by
                         by Docaj
                            Docaj against
                                  against three no-fault insurers.
                                          three no-fault insurers. Atlantic
                                                                   Atlantic

Specialty moved
Specialty moved to intervene in
                to intervene in the
                                the state
                                    state court
                                          court action,
                                                action, but
                                                        but that
                                                            that motion wasn’t
                                                                 motion wasn't

granted. The state
granted. The state court
                   court action
                         action was
                                was settled
                                    settled and
                                            and the
                                                the case
                                                    case was
                                                         was dismissed in
                                                             dismissed in

May 2019.
May 2019. On
          On May
             May 29,
                 29, 2019,
                     2019, the court entered
                           the court entered aa final
                                                final order
                                                      order of
                                                            of dismissal.
                                                               dismissal.

      Then, in
      Then, in July
               July 2019,
                    2019, Docaj
                          Docaj moved
                                moved the state court
                                      the state court to
                                                      to strike
                                                         strike aa lien
                                                                   lien claim
                                                                        claim

that
that Atlantic Specialty had
     Atlantic Specialty had asserted
                            asserted to
                                     to protect
                                        protect its interests. In
                                                its interests.    September
                                                               In September

2019, the
2019, the state
          state court
                court entered
                      entered an
                              an order
                                 order granting
                                       granting the
                                                the motion
                                                    motion to strike Atlantic
                                                           to strike Atlantic

Specialty’s lien.
Specialty's lien. Atlantic Specialty is
                  Atlantic Specialty is not
                                        not seeking
                                            seeking an
                                                    an appeal
                                                       appeal of
                                                              of that
                                                                 that order
                                                                      order here,
                                                                            here,

it plans
it plans to appeal that
         to appeal that order
                        order to
                              to the
                                 the Michigan
                                     Michigan Court
                                              Court of
                                                    of Appeals.
                                                       Appeals.11


   Atlantic Specialty's
11 Atlantic Specialty’s claim
                        claim of
                               of appeal
                                  appeal was
                                          was dismissed
                                               dismissed due     to aa procedural
                                                            due to     procedural
 issue. Because
 issue. Because the
                 the order  dismissing the
                      order dismissing       lien is
                                         the lien is not
                                                     not aa final
                                                            final order,
                                                                  order, Atlantic
                                                                          Atlantic
 Specialty’s appeal
Specialty's  appeal must
                    must be
                          be taken by leave,
                             taken by leave, not
                                              not as
                                                  as of
                                                     of right.
                                                        right. [ECF
                                                               [ECF No.   16-11]
                                                                      No. 16-11]
                                       1
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20   PageID.401   Page 7 of 22


      Atlantic Specialty
      Atlantic Specialty has
                         has never
                             never had
                                   had the
                                       the opportunity
                                           opportunity to litigate the
                                                       to litigate the issues
                                                                       issues

presented in its
presented in its counterclaim
                 counterclaim -– the
                                 the availability
                                     availability and
                                                  and scope
                                                      scope of coverage
                                                            of coverage

provided by its
provided by its occupational
                occupational accident
                             accident policy.
                                      policy. Abstention and res
                                              Abstention and res judicata
                                                                 judicata

principles cannot apply
principles cannot apply to
                        to aa party who was
                              party who was not
                                            not permitted to intervene
                                                permitted to intervene in
                                                                       in

state court
state court proceedings and whose
            proceedings and whose interests
                                  interests were
                                            were not
                                                 not represented
                                                     represented in
                                                                 in those
                                                                    those

proceedings.
proceedings.

      Atlantic Specialty's
      Atlantic Specialty’s counterclaims
                           counterclaims properly ask this
                                         properly ask      Court to
                                                      this Court to be
                                                                    be the
                                                                       the

first one
first one to address the
          to address the coverage
                         coverage provided by Atlantic
                                  provided by          Specialty’s
                                              Atlantic Specialty's

occupational accident
occupational accident policy. Docaj’s motion
                      policy. Docaj's motion to
                                             to dismiss is aa legally
                                                dismiss is    legally

insufficient and
insufficient and unsupported attempt to
                 unsupported attempt to prohibit
                                        prohibit aa full
                                                    full adjudication
                                                         adjudication of
                                                                      of the
                                                                         the

pending coverage dispute
pending coverage dispute under
                         under the Atlantic Specialty
                               the Atlantic Specialty Policy. This Court
                                                      Policy. This Court

should deny
should      Docaj’s motion
       deny Docaj's motion to
                           to dismiss
                              dismiss Atlantic Specialty’s counterclaims.
                                      Atlantic Specialty's counterclaims.

II.
II.   Statement of
      Statement of Facts and Proceedings
                   Facts and Proceedings

      Plaintiff Docaj was
      Plaintiff Docaj was in
                          in aa motor vehicle accident
                                motor vehicle accident on July 22,
                                                       on July 22, 2016.
                                                                   2016. Docaj
                                                                         Docaj

sued three
sued       no-fault automobile
     three no-fault automobile insurers
                               insurers — Allied Property
                                        — Allied Property &
                                                          & Casualty
                                                            Casualty

Insurance Company;
Insurance          American Inter-Fidelity
          Company; American Inter-Fidelity Exchange,
                                           Exchange, and
                                                     and Great
                                                         Great

American Assurance
American           Company —
         Assurance Company   for personal
                           — for          injury protection
                                 personal injury            benefits as
                                                 protection benefits as

aa result
   result of
          of that accident. That
             that accident. That case
                                 case was
                                      was captioned:
                                          captioned: Vitor Docaj v.
                                                     Vitor Docaj v. Great
                                                                    Great

American Assurance
American Assurance Company, et. al.,
                   Company, et. al., Case
                                     Case No.
                                          No. 17-007187-NF,
                                              17-007187-NF, Wayne
                                                            Wayne County
                                                                  County


                                      2
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20    PageID.402   Page 8 of 22


Circuit Court
Circuit Court (“No-Fault Action”).
              ("No-Fault Action").

      Docaj was
      Docaj was also
                also insured
                     insured under
                             under aa health
                                      health insurance
                                             insurance policy issued by
                                                       policy issued by

Meridian Heath
Meridian Heath Plan
               Plan of
                    of Michigan, Inc., beginning
                       Michigan, Inc., beginning on
                                                 on or
                                                    or about
                                                       about January
                                                             January 1,
                                                                     1,

2017. Docaj
2017. Docaj filed
            filed for
                  for Social
                      Social Security
                             Security Disability
                                      Disability and
                                                 and was
                                                     was determined to be
                                                         determined to be

disabled as of
disabled as of May 1, 2017,
               May 1, 2017, with
                            with aa primary diagnosis of
                                    primary diagnosis    “depressive, bipolar
                                                      of "depressive, bipolar

and related
and related disorders” and aa secondary
            disorders" and    secondary diagnosis of "disorders
                                        diagnosis of “disorders of
                                                                of the back
                                                                   the back

(discogenic and degenerative).”
(discogenic and degenerative)."

      While the
      While     No-Fault Action
            the No-Fault Action was
                                was pending,
                                    pending, Atlantic Specialty paid
                                             Atlantic Specialty      Docaj
                                                                paid Docaj

“Total Temporary
"Total Temporary Disability
                 Disability (TTD) Benefits” at
                            (TTD) Benefits" at the
                                               the rate
                                                   rate of $492.69 aa week
                                                        of $492.69    week for
                                                                           for

104 weeks
104 weeks (for
          (for aa total
                  total of $51,239.76) without
                        of $51,239.76) without taking any allowable
                                               taking any allowable offsets.
                                                                    offsets.

But, pursuant
But, pursuant to
              to the
                 the Atlantic Specialty Policy,
                     Atlantic Specialty Policy, Atlantic
                                                Atlantic Specialty
                                                         Specialty was
                                                                   was entitled
                                                                       entitled

to reduce the
to reduce     TTD benefits
          the TTD benefits paid
                           paid to Docaj by
                                to Docaj by the
                                            the amount
                                                amount of
                                                       of the Social Security
                                                          the Social Security

Disability Benefits
Disability Benefits Docaj received, the
                    Docaj received,     amount of
                                    the amount    any disability
                                               of any disability income
                                                                 income

benefits from
benefits from Docaj's
              Docaj’s no-fault
                      no-fault insurers,
                               insurers, and
                                         and the
                                             the amount
                                                 amount Docaj
                                                        Docaj received
                                                              received as
                                                                       as

compensation for
compensation for lost wages or
                 lost wages or income
                               income in
                                      in settlement
                                         settlement of the No-Fault
                                                    of the No-Fault Action.
                                                                    Action.

      In order
      In order to
               to protect its rights
                  protect its rights to set-off and
                                     to set-off and reimbursement
                                                    reimbursement under
                                                                  under the
                                                                        the

Atlantic Specialty
Atlantic Specialty Policy, Atlantic Specialty
                   Policy, Atlantic Specialty moved
                                              moved to intervene in
                                                    to intervene in the
                                                                    the No-
                                                                        No-

Fault Action. Docaj
Fault Action. Docaj and
                    and Great
                        Great American
                              American Assurance
                                       Assurance Company
                                                 Company opposed
                                                         opposed

Atlantic Specialty's
Atlantic Specialty’s motion,
                     motion, and
                             and the
                                 the Wayne
                                     Wayne County
                                           County Circuit
                                                  Circuit Court
                                                          Court did not
                                                                did not


                                       3
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20   PageID.403   Page 9 of 22


permit
permit Atlantic Specialty to
       Atlantic Specialty to intervene.
                             intervene.

        In May
        In May 2019,
               2019, Docaj
                     Docaj settled
                           settled the
                                   the No-Fault
                                       No-Fault Action. Docaj received
                                                Action. Docaj received aa

substantial payment
substantial         and released
            payment and released his
                                 his no-fault
                                     no-fault carriers
                                              carriers in
                                                       in return.
                                                          return. The
                                                                  The release
                                                                      release

provides
provides that
         that the settlement funds
              the settlement funds shall
                                   shall be
                                         be used to pay
                                            used to pay off any outstanding
                                                        off any outstanding

invoices or
invoices or liens of providers
            liens of providers prior
                               prior to
                                     to distribution to Docaj.
                                        distribution to Docaj. [Release
                                                               [Release at
                                                                        at ECF
                                                                           ECF

8-3].
8-3].

        On May
        On May 29,
               29, 2019,
                   2019, the
                         the Wayne
                             Wayne County
                                   County Circuit
                                          Circuit Court entered aa final
                                                  Court entered    final

order dismissing
order dismissing the No-Fault Action.
                 the No-Fault Action.

        After settling
        After settling the No-Fault Action,
                       the No-Fault Action, Docaj did not
                                            Docaj did not pay
                                                          pay the
                                                              the medical
                                                                  medical

providers
providers or reimburse Atlantic
          or reimburse Atlantic Specialty
                                Specialty for
                                          for paid TTD Benefits
                                              paid TTD Benefits as
                                                                as provided
                                                                   provided

for in
for in the release. Instead,
       the release. Instead, Docaj
                             Docaj filed
                                   filed aa motion in the
                                            motion in     No-Fault Action
                                                      the No-Fault Action to
                                                                          to

strike Atlantic
strike          Specialty’s lien
       Atlantic Specialty's lien for
                                 for reimbursement
                                     reimbursement of TTD Benefits.
                                                   of TTD Benefits. Although
                                                                    Although

Atlantic Specialty
Atlantic Specialty was
                   was not
                       not aa party and aa final
                              party and    final order
                                                 order dismissing the No-Fault
                                                       dismissing the No-Fault

Action had
Action had been
           been entered,
                entered, the
                         the Wayne
                             Wayne County
                                   County Circuit
                                          Circuit Court
                                                  Court granted the
                                                        granted the

motion to strike
motion to strike by
                 by interlocutory
                    interlocutory order
                                  order dated September 17,
                                        dated September 17, 2019.
                                                            2019. That
                                                                  That order
                                                                       order

states that
states      the motion
       that the motion to strike Atlantic’s
                       to strike            lien claim
                                 Atlantic's lien claim "is
                                                       “is granted for the
                                                           granted for the

reasons stated
reasons stated on
               on the
                  the record
                      record finding
                             finding that
                                     that Atlantic Specialty Insurance
                                          Atlantic Specialty Insurance

Company (OneBeacon
Company (OneBeacon Insurance) is primary
                   Insurance) is         for payment
                                 primary for payment of health and
                                                     of health and

accident benefits."
accident benefits.”


                                      4
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20          PageID.404     Page 10 of 22


      Upon entry
      Upon entry of
                 of that order, Docaj,
                    that order, Docaj, through his counsel,
                                       through his counsel, directed his
                                                            directed his

medical
medical providers
        providers to seek payment
                  to seek         directly from
                          payment directly from Atlantic
                                                Atlantic Specialty.
                                                         Specialty. Because
                                                                    Because

of Docaj’s actions,
of Docaj's actions, those
                    those providers are now
                          providers are now seeking
                                            seeking to
                                                    to recover incurred
                                                       recover incurred

medical expenses totaling
medical expenses totaling approximately
                          approximately $294,533.96,
                                        $294,533.96, directly from Atlantic
                                                     directly from Atlantic

Specialty. Docaj's
Specialty. Docaj’s counsel
                   counsel has
                           has represented
                               represented that contrary to
                                           that contrary    the promises
                                                         to the promises

Docaj made
Docaj      in paragraph
      made in           10 of
              paragraph 10 of the release [ECF
                              the release [ECF No. 8-3] none
                                               No. 8-3] none of
                                                             of the
                                                                the

settlement money
settlement       was used
           money was used to
                          to reimburse
                             reimburse his
                                       his medical
                                           medical providers.
                                                   providers.

      Docaj then
      Docaj      filed this
            then filed      action as
                       this action as to
                                      to the
                                         the coverage
                                             coverage provided by the
                                                      provided by the Atlantic
                                                                      Atlantic

Specialty Policy.
Specialty         Coverage under
          Policy. Coverage under the
                                 the Atlantic Specialty Policy
                                     Atlantic Specialty        is subject
                                                        Policy is subject to
                                                                          to

the specific terms,
the specific        conditions, exclusions
             terms, conditions, exclusions and
                                           and limitations of the
                                               limitations of the Policy.
                                                                  Policy. Even
                                                                          Even

if the
if the Atlantic
       Atlantic Policy was deemed
                Policy was        by the
                           deemed by     state court
                                     the state court order
                                                     order to be primary
                                                           to be primary to
                                                                         to

Great American’s
Great            no-fault policy
      American's no-fault policy2,2, whether
                                     whether or
                                             or not
                                                not coverage
                                                    coverage is
                                                             is available
                                                                available for
                                                                          for

Docaj’s claims
Docaj's claims has
               has not
                   not been
                       been decided. Atlantic Specialty's
                            decided. Atlantic Specialty’s counterclaims
                                                          counterclaims

seeks declaratory
seeks declaratory relief as to
                  relief as to the
                               the Atlantic
                                   Atlantic Special
                                            Special Policy as follows:
                                                    Policy as follows: (I)
                                                                       (I) No
                                                                           No




2
2 Atlantic Specialty
  Atlantic  Specialty does   not concede
                       does not   concede that
                                             that the
                                                   the Atlantic    Specialty Policy
                                                        Atlantic Specialty             is
                                                                               Policy is
primary
primary to to the   Great American
              the Great     American Policy.
                                          Policy. However,
                                                     However, that that issue
                                                                         issue isis not
                                                                                     not
determinative
determinative ofof Docaj’s   motion to
                    Docaj's motion     to dismiss.     That is
                                           dismiss. That      is because
                                                                 because even
                                                                            even if
                                                                                  if the
                                                                                     the
Atlantic Specialty
Atlantic  Specialty Policy    is primary
                      Policy is   primary to to the    Great American
                                                 the Great     American Policy,       no
                                                                             Policy, no
determination   has been
determination has    been made
                            made as as to
                                        to the  availability or
                                           the availability    or scope
                                                                   scope of    coverage
                                                                           of coverage
under
under the
      the Policy  for Docaj’s
           Policy for          claims. The
                      Docaj's claims.    The issue
                                              issue of
                                                     of priority is not
                                                        priority is not determinative
                                                                        determinative
of whether Docaj
of whether   Docaj must   reimburse Atlantic
                    must reimburse     Atlantic Specialty
                                                  Specialty for
                                                             for any
                                                                  any TTD
                                                                       TTD payments
                                                                              payments
that were not
that were  not owed
               owed pursuant
                      pursuant toto the
                                    the terms
                                         terms ofof the
                                                    the Policy.
                                                         Policy.
                                           5
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20    PageID.405   Page 11 of 22


Coverage -– Workers
Coverage    Workers Compensation
                    Compensation or Similar Legislation;
                                 or Similar Legislation; (II)
                                                         (II) No
                                                              No Coverage
                                                                 Coverage

-– Priority;
   Priority; (III)
             (III) No
                   No Coverage for CTD
                      Coverage for CTD Benefits;
                                       Benefits; (IV)
                                                 (IV) AME
                                                      AME Benefits; and (V)
                                                          Benefits; and (V)

Right
Right to TTD Offset,
      to TTD Offset, Recovery, Subrogation and
                     Recovery, Subrogation and Reimbursement.
                                               Reimbursement.

III.
III.   Standard of
       Standard of Review
                   Review

       The fundamental
       The fundamental purpose of aa pleading
                       purpose of    pleading under
                                              under the
                                                    the Federal
                                                        Federal Rules
                                                                Rules of
                                                                      of

Civil Procedure
Civil Procedure is to give
                is to give adequate
                           adequate notice
                                    notice to
                                           to the adverse party
                                              the adverse party of the
                                                                of the

pleader’s claims and
pleader's claims and to
                     to allow
                        allow cases
                              cases to be decided
                                    to be decided on
                                                  on the merits after
                                                     the merits after an
                                                                      an

adequate development
adequate development of
                     of the facts. Mayer
                        the facts. Mayer v.
                                         v. Mylod,
                                            Mylod, 988
                                                   988 F.2d 635, 638
                                                       F.2d 635, 638 (6 th Cir.
                                                                     (6th  Cir.

(Mich.) 1993) citing
(Mich.) 1993) citing Conley v. Gibson,
                     Conley v.         355 U.S.
                               Gibson, 355 U.S. 41,
                                                41, 78 S. Ct.
                                                    78 S. Ct. 99,
                                                              99, 102,
                                                                  102, 2
                                                                       2 L.Ed 80
                                                                         L.Ed 80

(1957). Motions to
(1957). Motions to dismiss under Rule
                   dismiss under Rule 12(b)(6)
                                      12(b)(6) require
                                               require the court to
                                                       the court    construe
                                                                 to construe

the complaint in
the complaint in the light most
                 the light most favorable
                                favorable to
                                          to the non-moving party,
                                             the non-moving        accept
                                                            party, accept

the allegations in
the allegations    the complaint
                in the complaint as
                                 as true, and determine
                                    true, and determine whether
                                                        whether aa party’s
                                                                   party's

factual allegations
factual allegations present
                    present plausible claims. Bell
                            plausible claims. Bell Atlantic
                                                   Atlantic Corp., v. Twombly,
                                                            Corp., v. Twombly,

550 U.S.
550      544, 570,
    U.S. 544, 570, 127
                   127 S.Ct.
                       S.Ct. 1995,
                             1995, 167
                                   167 L.Ed. 2d 929
                                       L.Ed. 2d 929 (2007). “[A] complaint
                                                    (2007). "[A] complaint

should not
should not be
           be dismissed for failure
              dismissed for failure to state aa claim
                                    to state    claim unless it appears
                                                      unless it appears beyond
                                                                        beyond

doubt
doubt that the plaintiff
      that the           can prove
               plaintiff can       no set
                             prove no set of
                                          of facts
                                             facts in
                                                   in support
                                                      support of his claim
                                                              of his claim which
                                                                           which

would entitle
would entitle him
              him to
                  to relief.” Mayer at
                     relief." Mayer at 638
                                       638 citing
                                           citing Conley at 45-46.
                                                  Conley at 45-46.

IV.
IV.    Legal Argument
       Legal Argument

        Ignoring well
        Ignoring well established
                      established law
                                  law and
                                      and misconstruing
                                          misconstruing both
                                                        both the activities
                                                             the activities


                                       6
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.406    Page 12 of 22


in the
in the No-Fault Action and
       No-Fault Action and the effect of
                           the effect of the
                                         the state
                                             state court
                                                   court order,
                                                         order, Counterclaim
                                                                Counterclaim

Defendant has
Defendant has moved to dismiss
              moved to dismiss Atlantic Specialty’s compulsory
                               Atlantic Specialty's compulsory

counterclaim. In
counterclaim.    disregard for
              In disregard for the
                               the Local
                                   Local Court
                                         Court Rules, Docaj has
                                               Rules, Docaj has failed
                                                                failed to
                                                                       to

assert aa "concise
assert    “concise statement
                   statement of
                             of the
                                the issues
                                    issues presented” and "controlling
                                           presented" and “controlling or
                                                                       or most
                                                                          most

appropriate authority"
appropriate authority” in
                       in support
                          support of
                                  of his
                                     his motion.
                                         motion. Perhaps
                                                 Perhaps this
                                                         this is because the
                                                              is because the

controlling authority
controlling authority overwhelming
                      overwhelming supports
                                   supports aa denial of the
                                               denial of the motion
                                                             motion and
                                                                    and

establishes as
establishes as aa matter of law
                  matter of law that
                                that Atlantic
                                     Atlantic Specialty's
                                              Specialty’s counterclaim
                                                          counterclaim states
                                                                       states aa

claim.
claim.

      A.
      A.    The Rooker-Feldman
            The Rooker-Feldman doctrine
                                 doctrine does
                                          does not apply to
                                               not apply to Atlantic
                                                            Atlantic
            Specialty’s Counterclaim.
            Specialty's Counterclaim.

      Docaj moves
      Docaj moves this
                  this Court to dismiss
                       Court to dismiss Atlantic
                                        Atlantic Specialty's
                                                 Specialty’s counterclaims
                                                             counterclaims

“based upon
"based upon the
            the Rooker
                Rooker Feldman Obstention doctrine.”
                       Feldman Obstention doctrine." (ECF
                                                     (ECF No. 16,
                                                          No. 16,

PageID.206). But, because
PageID.206). But, because Atlantic
                          Atlantic Specialty
                                   Specialty was
                                             was not
                                                 not aa party to the
                                                        party to the prior state
                                                                     prior state

action, the
action,     federal proceedings
        the federal proceedings to
                                to do not implicate
                                   do not           Rooker-Felman. Gary
                                          implicate Rooker-Felman. Gary B. v.
                                                                        B. v.

Snyder, 329 F.
Snyder, 329    Supp. 3d
            F. Supp. 3d 344,
                        344, 358
                             358 (E.D. Mich. 2018).
                                 (E.D. Mich. 2018). And, although there
                                                    And, although there may
                                                                        may

be some
be some very
        very minor
             minor overlap in the
                   overlap in     Wayne County
                              the Wayne County Circuit
                                               Circuit Court's
                                                       Court’s ruling
                                                               ruling on
                                                                      on

Docaj’s motion
Docaj's motion to strike and
               to strike and this
                             this litigation3,
                                  litigation3, Atlantic Specialty’s
                                               Atlantic Specialty's


3
3 The state
  The state court
             court order   at most
                    order at   most holds
                                     holds that
                                            that the
                                                 the Atlantic Specialty Policy
                                                     Atlantic Specialty          is
                                                                         Policy is
primary
primary toto the  Great American
             the Great              Policy. That
                        American Policy.      That order
                                                   order does  not determine
                                                         does not  determine the
                                                                               the
availability or
availability     scope of
              or scope  of coverage
                            coverage under
                                      under the
                                              the Atlantic Specialty Policy.
                                                  Atlantic Specialty  Policy. For
                                                                               For
example, if
example,   if coverage
              coverage is    available, accident
                         is available,  accident medical   benefits (“AME”)
                                                  medical benefits  ("AME") areare
limited to
limited     104 weeks.
        to 104   weeks. This
                           This means    that any
                                 means that   any medical
                                                   medical treatment
                                                           treatment or   services
                                                                       or services
                                        7
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.407    Page 13 of 22


counterclaims seek
counterclaims seek aa determination as to
                      determination as to the availability and
                                          the availability and scope
                                                               scope of
                                                                     of

coverage under
coverage under the
               the Atlantic Specialty Policy.
                   Atlantic Specialty         The specific
                                      Policy. The specific relief sought by
                                                           relief sought by

Atlantic Specialty
Atlantic Specialty here
                   here has
                        has not
                            not been
                                been the subject of
                                     the subject    any litigated
                                                 of any litigated proceedings.
                                                                  proceedings.

      The Rooker-Feldman
      The Rooker-Feldman doctrine
                         doctrine "is
                                  “is aa combination
                                         combination of abstention and
                                                     of abstention and res
                                                                       res

judicata.”
judicata." Pletos v. Makower
           Pletos v. Makower Abatte
                             Abatte Guerra
                                    Guerra Wegner
                                           Wegner Vollmer,
                                                  Vollmer, PLLC,
                                                           PLLC, 731
                                                                 731 F.
                                                                     F. App’x
                                                                        App'x

431, 434
431, 434 (6th
         (6th Cir. 2018). The
              Cir. 2018). The doctrine
                              doctrine "deprives
                                       “deprives aa [district]
                                                    [district] court
                                                               court of
                                                                     of

jurisdiction
jurisdiction only when the
             only when the cause
                           cause of
                                 of the
                                    the plaintiff’s complaints is
                                        plaintiff's complaints is the state
                                                                  the state

judgment itself.” Id.
judgment itself." Id. "That
                      “That is
                            is aa 'narrow'
                                  ‘narrow’ situation,
                                           situation, so
                                                      so narrow
                                                         narrow the Supreme
                                                                the Supreme

Court has
Court has applied
          applied the doctrine just
                  the doctrine just twice in nearly
                                    twice in nearly aa century,
                                                       century, making it
                                                                making it

applicable so
applicable so far
              far just to people
                  just to        named Rooker
                          people named Rooker or Feldman. The
                                              or Feldman. The Court
                                                              Court

repeatedly has
repeatedly has chastised
               chastised lower
                         lower federal
                               federal courts
                                       courts for
                                              for extending
                                                  extending the
                                                            the doctrine ‘far
                                                                doctrine 'far

beyond’ its
beyond' its proper scope.” Van
            proper scope."     Hoven v.
                           Van Hoven v. Buckles
                                        Buckles &
                                                & Buckles, P.L.C., 947
                                                  Buckles, P.L.C., 947 F.3d
                                                                       F.3d

889, 892
889, 892 (6th Cir. 2020)(citation
         (6th Cir. 2020)(citation omitted).
                                  omitted).

      “Rooker/Feldman does
      "Rooker/Feldman      not apply
                      does not apply to bar aa suit
                                     to bar    suit in federal court
                                                    in federal court brought
                                                                     brought

by aa party
by    party that was not
            that was not aa party in the
                            party in the preceding action in
                                         preceding action in state
                                                             state court."
                                                                   court.” Twin
                                                                           Twin

City
City Fire Ins. Co.
     Fire Ins.     v. Adkins,
               Co. v. Adkins, 400
                              400 F.3d 293, 297
                                  F.3d 293, 297 (6th Cir. 2005)
                                                (6th Cir. 2005) (citation omitted).
                                                                (citation omitted).

Rooker-Feldman only
Rooker-Feldman only "stands
                    “stands for
                            for the
                                the proposition that aa federal
                                    proposition that    federal district court
                                                                district court



provided
provided toto Docaj after July
              Docaj after  July 22,
                                 22, 2018
                                     2018 are
                                          are not
                                              not covered.
                                                  covered. NorNor does
                                                                  does the  state
                                                                        the state
court order
court        address priority
       order address           between the
                     priority between        Atlantic Specialty
                                         the Atlantic Specialty Policy and either
                                                                Policy and either
of
of the
   the two
       two other  no-fault policies.
            other no-fault  policies.
                                        8
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.408    Page 14 of 22


may not hear
may not hear an
             an appeal
                appeal of
                       of aa case
                             case already
                                  already litigated
                                          litigated in
                                                    in state
                                                       state court.
                                                             court. .. .. ."
                                                                          .” United
                                                                             United

States v. Owens,
States v.        54 F.3d
          Owens, 54      271, 274
                    F.3d 271, 274 (6th
                                  (6th Cir. 1995) (“Clearly,
                                       Cir. 1995) ("Clearly, aa party cannot be
                                                                party cannot be

said to
said    be appealing
     to be appealing aa decision by aa state
                        decision by    state court
                                             court when
                                                   when it was not
                                                        it was not aa party to the
                                                                      party to the

case”). This
case"). This Court
             Court may exercise jurisdiction
                   may exercise              as to
                                jurisdiction as to "[a]
                                                   “[a] person who was
                                                        person who was not
                                                                       not aa

party in the
party in     state court
         the state court action
                         action and
                                and did
                                    did not
                                        not have
                                            have an
                                                 an opportunity
                                                    opportunity to
                                                                to litigate its
                                                                   litigate its

claims. That
claims. That person must be
             person must be allowed
                            allowed to
                                    to bring
                                       bring an
                                             an action
                                                action in
                                                       in federal
                                                          federal court
                                                                  court to
                                                                        to

attempt to
attempt    vindicate its
        to vindicate its perceived rights, otherwise
                         perceived rights, otherwise it will have
                                                     it will have no
                                                                  no chance
                                                                     chance to
                                                                            to

do so.” Owens,
do so."        54 F.3d
        Owens, 54      at 274.
                  F.3d at 274.

      In Owens,
      In        the Postal
         Owens, the        Service filed
                    Postal Service filed suit
                                         suit in federal district
                                              in federal district court
                                                                  court to enjoin
                                                                        to enjoin

the execution of
the execution of aa writ
                    writ of
                         of mandamus issued by
                            mandamus issued by the state court.
                                               the state court. The
                                                                The

underlying
underlying plaintiff had filed
           plaintiff had filed the
                               the state
                                   state court
                                         court action
                                               action to
                                                      to obtain
                                                         obtain the writ of
                                                                the writ of

mandamus. The Postal
mandamus. The        Service had
              Postal Service had moved to intervene
                                 moved to intervene in
                                                    in the state court
                                                       the state court

action, but
action, but its
            its motion was denied.
                motion was         The Sixth
                           denied. The Sixth Circuit
                                             Circuit held
                                                     held that
                                                          that the Rooker-
                                                               the Rooker-

Feldman
Feldman doctrine
        doctrine did not apply
                 did not apply to
                               to the
                                  the Postal Service because
                                      Postal Service because it
                                                             it was
                                                                was not
                                                                    not aa

party
party to
      to the state court
         the state court action.
                         action. And,
                                 And, the Sixth Circuit
                                      the Sixth Circuit rejected the argument
                                                        rejected the argument

that because the
that because the Postal Service had
                 Postal Service had notice
                                    notice of
                                           of the
                                              the state
                                                  state court
                                                        court proceedings and
                                                              proceedings and

attempted to
attempted    intervene, it
          to intervene, it had
                           had "an
                               “an opportunity
                                   opportunity to
                                               to raise” its concerns
                                                  raise" its concerns before
                                                                      before

the state court,
the state court, such
                 such that
                      that the Rooker bar
                           the Rooker bar could
                                          could apply.
                                                apply. 54
                                                       54 F.3d at 274.
                                                          F.3d at 274. The
                                                                       The Sixth
                                                                           Sixth

Circuit ruled,
Circuit ruled, "Rooker
               “Rooker is
                       is not
                          not aa requirement
                                 requirement that
                                             that aa plaintiff exhaust all
                                                     plaintiff exhaust all


                                        9
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.409    Page 15 of 22


conceivable state
conceivable state remedies."
                  remedies.” Id.
                             Id.

      In addition,
      In addition, Rooker-Feldman
                   Rooker-Feldman is confined to
                                  is confined    final judgments,
                                              to final            not
                                                       judgments, not

interlocutory orders.
interlocutory orders. Quality Assocs., Inc.
                      Quality Assocs., Inc. v.
                                            v. The
                                               The Procter
                                                   Procter &
                                                           & Gamble
                                                             Gamble Distrib. LLC,
                                                                    Distrib. LLC,

No. 19-3137, 2020
No. 19-3137, 2020 WL
                  WL 611075,
                     611075, at
                             at *5
                                *5 n.4
                                   n.4 (6th Cir. Feb.
                                       (6th Cir.      10, 2020),
                                                 Feb. 10, 2020), citing
                                                                 citing Exxon
                                                                        Exxon

Mobil Corp.
Mobil       v. Saudi
      Corp. v.       Basic Indus.
               Saudi Basic Indus. Corp., 544 U.S.
                                  Corp., 544 U.S. 280,
                                                  280, 292,
                                                       292, 125
                                                            125 S.Ct.
                                                                S.Ct. 1517,
                                                                      1517, 161
                                                                            161

L.Ed.2d 454 (2005).
L.Ed.2d 454 (2005).

      Even as to
      Even as to aa person who was
                    person who was aa party to state
                                      party to state court
                                                     court proceedings, Rooker-
                                                           proceedings, Rooker-

Feldman
Feldman does not apply
        does not apply where
                       where the
                             the person seeks to
                                 person seeks to recover
                                                 recover damages from aa
                                                         damages from

state court
state court litigant
            litigant based
                     based on
                           on his
                              his own
                                  own actions
                                      actions of
                                              of unjust
                                                 unjust enrichment.
                                                        enrichment. State
                                                                    State Farm
                                                                          Farm

Mut. Auto.
Mut. Auto. Ins.
           Ins. Co. v. Hawkins,
                Co. v. Hawkins, No.
                                No. 08-CV-10367-DT,
                                    08-CV-10367-DT, 2008
                                                    2008 WL
                                                         WL 4104504,
                                                            4104504, at
                                                                     at *5
                                                                        *5

(E.D. Mich. Sept.
(E.D. Mich. Sept. 2,
                  2, 2008).
                     2008). Such
                            Such claims
                                 claims are
                                        are for
                                            for "injuries
                                                “injuries caused
                                                          caused by
                                                                 by the
                                                                    the

defendant, not the
defendant, not     state judgment,”
               the state            and therefore
                         judgment," and therefore not
                                                  not barred
                                                      barred by
                                                             by Rooker-
                                                                Rooker-

Feldman.
Feldman. Van Hoven, 947
         Van Hoven, 947 F.3d at 893.
                        F.3d at 893. Rooker-Feldman
                                     Rooker-Feldman implicates only actions
                                                    implicates only actions

caused by
caused by the state court
          the state court judgment. Kropek v.
                          judgment. Kropek v. Sullivan, 35 F.
                                              Sullivan, 35    Supp. 3d
                                                           F. Supp. 3d 880,
                                                                       880, 888
                                                                            888

(E.D. Mich. 2014).
(E.D. Mich. 2014). Where
                   Where the federal court
                         the federal court defendants'
                                           defendants’ alleged
                                                       alleged misconduct
                                                               misconduct

led to
led    the state
    to the state court's
                 court’s judgment, Rooker-Feldman did
                         judgment, Rooker-Feldman     not apply.
                                                  did not apply. Id.
                                                                 Id. Likewise,
                                                                     Likewise,

where the
where     federal lawsuit
      the federal         complains of
                  lawsuit complains of misconduct
                                       misconduct that was not
                                                  that was not dictated in
                                                               dictated in

the state court's
the state court’s judgment; the Rooker-Feldman
                  judgment; the Rooker-Feldman doctrine
                                               doctrine doesn’t bar the
                                                        doesn't bar     claim.
                                                                    the claim.

Id. at
Id. at 889.
       889. See also Colyer
            See also Colyer v.
                            v. Traveler’s Ins. Co.,
                               Traveler's Ins.      525 F.
                                               Co., 525 F. App’x 308, 312
                                                           App'x 308, 312 (6th Cir.
                                                                          (6th Cir.


                                        10
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20     PageID.410   Page 16 of 22


2013) (although
2013) (although plaintiff could not
                plaintiff could not appeal
                                    appeal the
                                           the state
                                               state court's
                                                     court’s garnishment
                                                             garnishment

order to
order to the federal district
         the federal district court,
                              court, plaintiff could bring
                                     plaintiff could bring aa breach
                                                              breach of contract
                                                                     of contract

claim based
claim based on the settlement
            on the settlement agreement
                              agreement that became the
                                        that became the subject
                                                        subject of
                                                                of the
                                                                   the

garnishment
garnishment proceedings).
            proceedings).

      Where an
      Where an insurer
               insurer sought
                       sought reimbursement
                              reimbursement of benefits it
                                            of benefits it overpaid,
                                                           overpaid,

Rooker-Feldman did
Rooker-Feldman did not
                   not bar
                       bar the insurer’s claims
                           the insurer's claims against
                                                against the insured and
                                                        the insured and his
                                                                        his

attorney. Allstate
attorney. Allstate Ins.
                   Ins. Co. v. Tricare
                        Co. v.         Mgmt. Activity,
                               Tricare Mgmt. Activity, 662
                                                       662 F.
                                                           F. Supp.
                                                              Supp. 2d
                                                                    2d 883
                                                                       883 (W.D.
                                                                           (W.D.

Mich. 2009).
Mich. 2009). There,
             There, the insured filed
                    the insured filed aa coverage
                                         coverage action
                                                  action against
                                                         against Allstate
                                                                 Allstate in
                                                                          in

state court.
state court. The
             The state
                 state court
                       court ruled
                             ruled in
                                   in the
                                      the insured's
                                          insured’s favor
                                                    favor and
                                                          and entered
                                                              entered aa "partial
                                                                         “partial

judgment” against Allstate
judgment" against          in an
                  Allstate in an amount
                                 amount equal
                                        equal to
                                              to the
                                                 the medical bills incurred
                                                     medical bills incurred

by the
by     insured following
   the insured following aa motorcycle
                            motorcycle accident,
                                       accident, plus
                                                 plus penalty attorney fees.
                                                      penalty attorney fees.

Allstate tried
Allstate tried to appeal the
               to appeal the "partial
                             “partial judgment”
                                      judgment" to the Michigan
                                                to the Michigan Court
                                                                Court of
                                                                      of

Appeals, but
Appeals, but that court dismissed
             that court           the appeal
                        dismissed the appeal as
                                             as premature in the
                                                premature in     absence of
                                                             the absence of

aa final
   final order. The parties
         order. The parties then settled the
                            then settled the state
                                             state court
                                                   court coverage
                                                         coverage action,
                                                                  action, with
                                                                          with

the
the understanding
    understanding that
                  that the
                       the partial
                           partial judgment would be
                                   judgment would be used for payment
                                                     used for         of
                                                              payment of

the
the medical bills. Instead,
    medical bills. Instead, the insured’s attorney
                            the insured's attorney disbursed
                                                   disbursed the settlement
                                                             the settlement

monies
monies to himself and
       to himself and to
                      to the
                         the insured.
                             insured.

      Eventually,
      Eventually, Allstate filed the
                  Allstate filed the claim
                                     claim in
                                           in federal
                                              federal court
                                                      court seeking
                                                            seeking

reimbursement of
reimbursement of the amounts it
                 the amounts it overpaid.
                                overpaid. The
                                          The insured
                                              insured moved
                                                      moved to
                                                            to dismiss
                                                               dismiss


                                       11
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20     PageID.411   Page 17 of 22


the federal claim
the federal claim under the Rooker-Feldman
                  under the Rooker-Feldman doctrine.
                                           doctrine. The
                                                     The court
                                                         court denied the
                                                               denied the

motion because Allstate
motion because Allstate was
                        was not
                            not claiming
                                claiming any
                                         any injury
                                             injury from
                                                    from aa state
                                                            state court
                                                                  court

judgment, but rather
judgment, but rather for
                     for the insured’s handling
                         the insured's handling of
                                                of the
                                                   the money received under
                                                       money received under

the
the partial
    partial judgment. The court
            judgment. The court held
                                held that
                                     that Rooker-Feldman
                                          Rooker–Feldman did not preclude
                                                         did not preclude

jurisdiction
jurisdiction over such aa claim.
             over such    claim.

      Here, Rooker-Feldman
      Here, Rooker-Feldman does
                           does not
                                not apply
                                    apply for
                                          for numerous
                                              numerous reasons.
                                                       reasons. Atlantic
                                                                Atlantic

Specialty was
Specialty was not
              not aa party to the
                     party to the No-Fault
                                  No-Fault Action.
                                           Action. Docaj opposed Atlantic
                                                   Docaj opposed Atlantic

Specialty’s motion
Specialty's        to intervene
            motion to intervene and
                                and prevented Atlantic Specialty
                                    prevented Atlantic Specialty from
                                                                 from

having the
having the opportunity
           opportunity to
                       to litigate its claims.
                          litigate its claims. Although
                                               Although Atlantic
                                                        Atlantic Specialty
                                                                 Specialty was
                                                                           was

notified of
notified    and responded
         of and responded to
                          to Docaj's
                             Docaj’s motion
                                     motion to
                                            to strike
                                               strike its
                                                      its lien, which was
                                                          lien, which was after
                                                                          after

the
the parties had entered
    parties had         into aa release
                entered into    release and
                                        and settlement,
                                            settlement, and
                                                        and after
                                                            after the final
                                                                  the final

judgment was rendered.
judgment was rendered. In
                       In addition,
                          addition, the September 17,
                                    the September 17, 2019
                                                      2019 order
                                                           order was
                                                                 was not
                                                                     not

aa final
   final order, and thus
         order, and      is not
                    thus is not subject
                                subject to
                                        to Rooker-Feldman.
                                           Rooker-Feldman.

      Moreover, Atlantic
      Moreover, Atlantic Specialty's
                         Specialty’s claims
                                     claims are
                                            are not
                                                not based
                                                    based on
                                                          on the September
                                                             the September

17, 2019
17, 2019 order. Atlantic Specialty
         order. Atlantic Specialty seeks
                                   seeks aa declaration
                                            declaration as
                                                        as to
                                                           to the availability
                                                              the availability

and scope
and scope of coverage under
          of coverage       the Atlantic
                      under the Atlantic Specialty
                                         Specialty Policy and to
                                                   Policy and to recover
                                                                 recover

from Docaj
from Docaj for
           for his
               his own
                   own actions
                       actions of
                               of failing
                                  failing to
                                          to pay his medical
                                             pay his medical providers and to
                                                             providers and to

reimburse Atlantic
reimburse          Specialty for
          Atlantic Specialty for paid TTD Benefits
                                 paid TTD Benefits as
                                                   as provided for in
                                                      provided for in the
                                                                      the

May 1,
May 1, 2019
       2019 release.
            release. Atlantic
                     Atlantic Specialty's
                              Specialty’s claims
                                          claims are
                                                 are independent
                                                     independent from
                                                                 from any
                                                                      any


                                       12
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20     PageID.412   Page 18 of 22


injury due
injury due to
           to the state court's
              the state court’s September
                                September 17,
                                          17, 2019
                                              2019 order.
                                                   order. Docaj’s actions of
                                                          Docaj's actions of

directing
directing providers
          providers to seek payment
                    to seek         from Atlantic
                            payment from          Specialty was
                                         Atlantic Specialty was not
                                                                not caused
                                                                    caused

by the
by     state court's
   the state court’s order.
                     order. Docaj
                            Docaj chose
                                  chose that course of
                                        that course of action,
                                                       action, rather than
                                                               rather than

paying
paying those
       those providers from the
             providers from the settlement
                                settlement proceeds as promised.
                                           proceeds as promised. Further,
                                                                 Further,

regardless of
regardless of the state court
              the state court order,
                              order, the Atlantic Specialty
                                     the Atlantic Specialty Policy
                                                            Policy only
                                                                   only

provides coverage subject
provides coverage subject to
                          to its
                             its terms, conditions and
                                 terms, conditions and exclusions.
                                                       exclusions. The
                                                                   The state
                                                                       state

court order
court order did not determine
            did not           whether or
                    determine whether or to what extent
                                         to what extent coverage
                                                        coverage is
                                                                 is

available under
available under the
                the Atlantic Specialty Policy.
                    Atlantic Specialty Policy.

      The Rooker-Feldman
      The Rooker-Feldman doctrine
                         doctrine does not bar
                                  does not bar Atlantic Specialty’s
                                               Atlantic Specialty's

Counterclaim. Docja's
Counterclaim. Docja’s motion
                      motion to
                             to dismiss must be
                                dismiss must be denied.
                                                denied.

      B.
      B.    Res
            Res judicata and collateral
                judicata and collateral estoppel
                                        estoppel do
                                                 do not apply to
                                                    not apply to Atlantic
                                                                 Atlantic
            Specialty’s Counterclaim.
            Specialty's Counterclaim.

      Docaj also
      Docaj also argues
                 argues that res judicata
                        that res          and collateral
                                 judicata and collateral estoppel
                                                         estoppel bar
                                                                  bar Atlantic
                                                                      Atlantic

Specialty’s counterclaims.
Specialty's counterclaims. To
                           To determine
                              determine whether
                                        whether res
                                                res judicata or collateral
                                                    judicata or collateral

estoppel bars
estoppel bars aa case,
                 case, the
                       the Court needs to
                           Court needs to consider
                                          consider whether
                                                   whether the
                                                           the parties to the
                                                               parties to the

instant action
instant action were
               were parties to the
                    parties to the No-Fault Action. Hawkins,
                                   No-Fault Action. Hawkins, 2008
                                                             2008 WL
                                                                  WL

4104504, at
4104504, at *4.
            *4. Res
                Res judicata has four
                    judicata has four elements:
                                      elements: (1) the prior
                                                (1) the       action was
                                                        prior action was

decided
decided on
        on the
           the merits;
               merits; (2) the prior
                       (2) the prior judgment was aa final
                                     judgment was    final decision;
                                                           decision; (3)
                                                                     (3) the
                                                                         the

matter contested in
matter contested in the
                    the present action was,
                        present action was, or
                                            or could
                                               could have
                                                     have been,
                                                          been, resolved in
                                                                resolved in

the
the prior action; and
    prior action; and (4) both actions
                      (4) both actions involve
                                       involve the same parties
                                               the same parties or their privies.
                                                                or their privies.

                                       13
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20     PageID.413   Page 19 of 22


Ditmore v.
Ditmore v. Michalik,
           Michalik, 244
                     244 Mich.
                         Mich. App.
                               App. 569,
                                    569, 576
                                         576 (2001). “Generally, for
                                             (2001). "Generally, for collateral
                                                                     collateral

estoppel to
estoppel    apply three
         to apply       elements must
                  three elements      be satisfied:
                                 must be satisfied: (1)
                                                    (1) aa question
                                                           question of fact
                                                                    of fact

essential to
essential to the
             the judgment
                 judgment must have been
                          must have been actually
                                         actually litigated
                                                  litigated and
                                                            and determined
                                                                determined

by aa valid
by    valid and
            and final
                final judgment;
                      judgment; (2) the same
                                (2) the same parties
                                             parties must have had
                                                     must have had aa full
                                                                      full and
                                                                           and

fair opportunity
fair opportunity to
                 to litigate the issue;
                    litigate the issue; and
                                        and (3) there must
                                            (3) there      be mutuality
                                                      must be mutuality of
                                                                        of

estoppel.” Monat
estoppel." Monat v.
                 v. State
                    State Farm Ins. Co.,
                          Farm Ins.      469 Mich.
                                    Co., 469 Mich. 679,
                                                   679, 682-84
                                                        682–84 (2004)(internal
                                                               (2004)(internal

quotation marks
quotation marks omitted).
                omitted).

      Because Atlantic
      Because          Specialty was
              Atlantic Specialty was not
                                     not aa party
                                            party to
                                                  to the
                                                     the No-Fault
                                                         No-Fault Action and
                                                                  Action and

was not
was not given an opportunity
        given an             to litigate
                 opportunity to litigate the
                                         the coverage
                                             coverage provided by its
                                                      provided by its policy,
                                                                      policy,

res judicata
res          and collateral
    judicata and collateral estoppel
                            estoppel do not bar
                                     do not bar its counterclaims. The
                                                its counterclaims. The issue
                                                                       issue of
                                                                             of

priority cannot be
priority cannot be decided
                   decided in
                           in an
                              an action
                                 action to which an
                                        to which an insurer
                                                    insurer was
                                                            was not
                                                                not aa party.
                                                                       party.

See
See Farm Bureau Mut.
    Farm Bureau Mut. Ins.
                     Ins. Co. v. Progressive
                          Co. v. Progressive Michigan
                                             Michigan Ins.
                                                      Ins. Co.,
                                                           Co., No. 293095, 2010
                                                                No. 293095, 2010

WL 5019472,
WL 5019472, at
            at *1
               *1 (Mich. Ct. App.
                  (Mich. Ct. App. Dec.
                                  Dec. 9,
                                       9, 2010)("[T]he
                                          2010)(“[T]he third
                                                       third element
                                                             element [of res
                                                                     [of res

judicata] is not
judicata] is not satisfied.
                 satisfied. The
                            The issue
                                issue of
                                      of priority could not
                                         priority could not have
                                                            have been
                                                                 been decided
                                                                      decided

in the
in the prior action. Progressive
       prior action. Progressive was
                                 was not
                                     not aa party, so the
                                            party, so the issue of its
                                                          issue of its liability
                                                                       liability

with regard
with regard to
            to the claimant could
               the claimant could not
                                  not have
                                      have been
                                           been litigated.").
                                                litigated.”). Further, here,
                                                              Further, here,

Count II
Count    seeks aa ruling
      II seeks    ruling as
                         as to
                            to priority between Atlantic
                               priority between Atlantic Specialty
                                                         Specialty and
                                                                   and three
                                                                       three

no-fault carriers.
no-fault carriers. While
                   While Atlantic
                         Atlantic disputes
                                  disputes the validity of
                                           the validity of the
                                                           the state
                                                               state court
                                                                     court order,
                                                                           order,

at best
at best it
        it determines
           determines priority between Atlantic
                      priority between          and Great
                                       Atlantic and Great American.
                                                          American. It does
                                                                    It does


                                       14
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20     PageID.414   Page 20 of 22


not determine
not determine priority between Atlantic
              priority between Atlantic and
                                        and Allied Property &
                                            Allied Property & Casualty
                                                              Casualty

Insurance Company
Insurance         or American
          Company or American Inter-Fidelity
                              Inter-Fidelity Exchange,
                                             Exchange, and
                                                       and Great
                                                           Great

American Assurance
American           Company.
         Assurance Company.

      In addition,
      In addition, the
                   the No-Fault Action did
                       No-Fault Action     not result
                                       did not result in
                                                      in aa litigated,
                                                            litigated, final
                                                                       final

judgment on the
judgment on the merits as to
                merits as to Atlantic
                             Atlantic Specialty.
                                      Specialty. The
                                                 The court
                                                     court entered
                                                           entered an
                                                                   an

interlocutory order
interlocutory       after the
              order after the parties to the
                              parties to the No-Fault Action had
                                             No-Fault Action had executed
                                                                 executed aa

settlement. Atlantic
settlement. Atlantic Specialty
                     Specialty never
                               never had
                                     had the
                                         the opportunity
                                             opportunity to
                                                         to obtain
                                                            obtain aa final
                                                                      final

judgment as to
judgment as to the coverage provided
               the coverage          by its
                            provided by its policy.
                                            policy.

      Docaj appears
      Docaj appears to argue that
                    to argue      it was
                             that it was Atlantic
                                         Atlantic Specialty's
                                                  Specialty’s privy in the
                                                              privy in the No-
                                                                           No-

Fault
Fault Action
      Action — because "Docaj
             — because ”Docaj and
                              and Atlantic
                                  Atlantic are
                                           are in
                                               in privity
                                                  privity of contract[.]”
                                                          of contract[.]"

(ECF
(ECF No. 16, PageID.212).
     No. 16,              However, to
             PageID.212). However,    be in
                                   to be in privity for res
                                            privity for res judicata
                                                            judicata purposes
                                                                     purposes

“is to
"is    be so
    to be so identified
             identified in interest with
                        in interest with another
                                         another party
                                                 party that
                                                       that the first litigant
                                                            the first litigant

represents the
represents     same legal
           the same legal right
                          right that
                                that the later litigant
                                     the later litigant is trying to
                                                        is trying to assert.
                                                                     assert. The
                                                                             The

outer limit
outer limit of
            of the
               the doctrine
                   doctrine traditionally requires both
                            traditionally requires both [1]
                                                        [1] aa substantial
                                                               substantial

identity of
identity    interests and
         of interests and [2]
                          [2] aa working
                                 working functional
                                         functional relationship in which
                                                    relationship in which

[3] the
[3]     interests of
    the interests of the nonparty are
                     the nonparty are presented and protected
                                      presented and           by the
                                                    protected by the party in
                                                                     party in

the litigation. AuSable
the litigation. AuSable River
                        River Trading
                              Trading Post,
                                      Post, LLC v. Dovetail
                                            LLC v. Dovetail Sols., Inc., 874
                                                            Sols., Inc., 874 F.3d
                                                                             F.3d

271, 274
271, 274 (6th Cir. 2017).
         (6th Cir. 2017). Docaj
                          Docaj did exactly the
                                did exactly the opposite
                                                opposite of
                                                         of presenting and
                                                            presenting and

protecting
protecting Atlantic Specialty’s interests.
           Atlantic Specialty's interests. Docaj's
                                           Docaj’s actions
                                                   actions are
                                                           are wholly
                                                               wholly


                                       15
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20    PageID.415   Page 21 of 22


antithetical to
antithetical to Atlantic Specialty’s interests.
                Atlantic Specialty's interests. The
                                                The No-Fault
                                                    No-Fault Action
                                                             Action did
                                                                    did not
                                                                        not

involve Atlantic
involve          Specialty’s privies.
        Atlantic Specialty's privies.

      Moreover, when
      Moreover, when Docaj
                     Docaj opposed
                           opposed Atlantic Specialty’s motion
                                   Atlantic Specialty's motion to
                                                               to

intervene in
intervene in the No-Fault Action,
             the No-Fault Action, Docaj
                                  Docaj denied as untrue
                                        denied as untrue that
                                                         that Atlantic
                                                              Atlantic

Specialty "may
Specialty “may be
               be bound
                  bound by
                        by any
                           any judgment issued in
                               judgment issued in this case in
                                                  this case in favor
                                                               favor of
                                                                     of

Great American
Great American Assurance
               Assurance Company on the
                         Company on the issue
                                        issue of
                                              of the
                                                 the extent of its
                                                     extent of its liability
                                                                   liability

to Vitor Docaj;"
to Vitor Docaj;” and
                 and Docaj
                     Docaj admitted
                           admitted that “Atlantic would
                                    that "Atlantic would have
                                                         have to be aa party
                                                              to be    party

to be bound."
to be bound.” (¶  11).
              (If 11).

      Generally, aa plaintiff
      Generally,              is bound
                    plaintiff is bound by
                                       by admissions
                                          admissions in
                                                     in his
                                                        his pleadings. Hughes
                                                            pleadings. Hughes

v. Vanderbilt
v. Vanderbilt Univ., 215 F.3d
              Univ., 215      543, 549
                         F.3d 543, 549 (6th
                                       (6th Cir. 2000). Docaj
                                            Cir. 2000).       admitted that
                                                        Docaj admitted that

Atlantic would
Atlantic would not
               not be
                   be bound
                      bound by
                            by any
                               any judgment
                                   judgment in the No-Fault
                                            in the No-Fault Action
                                                            Action

because Atlantic
because          Specialty was
        Atlantic Specialty was not
                               not aa party.
                                      party. Docaj cannot now
                                             Docaj cannot now avoid
                                                              avoid this
                                                                    this

admission.
admission.

      Because Atlantic
      Because          Specialty was
              Atlantic Specialty was not
                                     not aa party
                                            party to, and because
                                                  to, and because its
                                                                  its interests
                                                                      interests

were not
were not represented
         represented in,
                     in, the
                         the No-Fault
                             No-Fault Action,
                                      Action, the state court
                                              the state court proceedings
                                                              proceedings do
                                                                          do

not have
not have any
         any res
             res judicata or collateral
                 judicata or collateral estoppel effect here.
                                        estoppel effect here.

                                 Conclusion
                                 Conclusion

      Atlantic Specialty's
      Atlantic Specialty’s counterclaim
                           counterclaim states
                                        states aa claim
                                                  claim upon which relief
                                                        upon which relief can
                                                                          can

be granted.
be granted. For
            For the
                the reasons detailed in
                    reasons detailed in this brief, Docja's
                                        this brief, Docja’s motion is dismiss
                                                            motion is dismiss


                                        16
Case 2:20-cv-10014-NGE-DRG ECF No. 20 filed 03/03/20      PageID.416    Page 22 of 22


is not
is not well
       well ground
            ground in fact or
                   in fact or law.
                              law. Atlantic
                                   Atlantic Specialty
                                            Specialty requests
                                                      requests that the Court
                                                               that the Court

deny Docaj’s motion
deny Docaj's        to dismiss
             motion to         is Counterclaim.
                       dismiss is Counterclaim.



                                      Respectfully submitted,
                                      Respectfully submitted,

                                      COLLINS EINHORN
                                      COLLINS EINHORN FARRELL
                                                      FARRELL PC
                                                              PC

                               BY: s/
                               BY: s/ Nicole
                                      Nicole E.
                                             E. Wilinski
                                                Wilinski
                                   Nicole E.
                                   Nicole     Wilinski (P61904)
                                           E. Wilinski (P61904)
                                   Attorneys for
                                   Attorneys  for Defendants
                                                  Defendants
                                   4000 Town
                                   4000  Town Center,
                                                Center, 9th
                                                         9th Floor
                                                             Floor
                                   Southfield, MI
                                   Southfield,  MI 48075
                                                    48075
                                   (248) 355-4141
                                   (248) 355-4141
                                   nicole.wilinski@ceflawyers.com
                                   nicole.wilinski@ceflawyers.com
Dated: March
Dated: March 3,
             3, 2020
                2020



                             PROOF OF SERVICE
                             PROOF OF SERVICE

II hereby
   hereby certify
          certify that  on March
                  that on   March 3,
                                   3, 2020,
                                      2020, aa copy
                                               copy of  the foregoing
                                                     of the foregoing instrument
                                                                        instrument
 was electronically
was   electronically filed
                      filed with
                            with the
                                  the Clerk
                                       Clerk of  the Court
                                              of the  Court using
                                                               using the
                                                                     the CM/ECF
                                                                           CM/ECF
 system which
system   which will
                will send
                     send notification
                           notification of such filing
                                        of such  filing to
                                                        to all
                                                           all parties
                                                               parties to
                                                                       to the above
                                                                          the above
 cause to
cause     each of
       to each of the  attorneys of
                  the attorneys     record herein.
                                 of record  herein.

                                      COLLINS EINHORN
                                      COLLINS EINHORN FARRELL
                                                      FARRELL PC
                                                              PC

                               BY: s/
                               BY: s/ Nicole
                                      Nicole E.
                                             E. Wilinski
                                                Wilinski
                                   Nicole E.
                                   Nicole     Wilinski (P61904)
                                           E. Wilinski (P61904)
                                   Attorneys for
                                   Attorneys  for Defendants
                                                  Defendants
                                   4000 Town
                                   4000  Town Center,
                                                Center, 9th
                                                         9th Floor
                                                             Floor
                                   Southfield, MI
                                   Southfield,  MI 48075
                                                    48075
                                   (248) 355-4141
                                   (248) 355-4141
                                   nicole.wilinski@ceflawyers.com
                                   nicole.wilinski@ceflawyers.com



                                        17
